                         UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Helen Matthews,                                             Chapter          7

                   Debtor 1
                                                            Case No.         5:21−bk−00342−HWV


Social Security No.:
                              xxx−xx−9984
Employer's Tax I.D. No.:




                                             FINAL DECREE

The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

                                              John J Martin (Trustee)



is discharged as trustee of the estate of the above named debtor(s); and the chapter 7 case of the above named
debtor(s) is closed.


                                                           BY THE COURT
Dated: June 11, 2021                                       By the Court,




                                                           Honorable Henry W. Van Eck
                                                           Chief Bankruptcy Judge
                                                           By: AutoDocketer, Deputy Clerk

fnldecac (05/18)




     Case 5:21-bk-00342-HWV Doc 18 Filed 06/11/21 Entered 06/11/21 22:00:07                                Desc
                          Final Decree (AutoClose) Page 1 of 1
